Notice of Pre-AIA  or AIA  Status
 	The present application 16/370,373, filed on 3/29/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 1-20, are pending in this application.
Drawings
The Drawings filed on 3/29/2019 are acceptable for examination purpose
Information Disclosure Statement

The information disclosure statement filed on 8/19/2020 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1,9,17,limitation “curation” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “collection of media” coupled with functional language “receive,” “identify,” and “display” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-8,10-16,18-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Spec, [0043-0045],  fig. 4.   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2-8,10-16,18-20 depend from claim 1,9,17 also rejected in the above analysis and rejected on that basis.
For more information, see MPEP § 2173 










Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sun et al., (hereafter Sun), US Pub. No. 2017/0206431 published Jul,2017 in view of Canan et al., (hereafter Canan), US Pub. No. 2014/0022265 published Jan,2014.

As to Claim 1,9,17    Sun teaches A method comprising:
 	“receiving an input at the client device,(fig 1 , fig 4, element 402, 0027 line 1-2,  fig 6, 0105, line 1-4)  the input including an input context and an image that comprises a plurality of image features” (fig 6, element 604, 0106, line 1-4 – Sun teaches processing images including generate convolutional feature map corresponding to the image(s)) ;
 	“identifying a category based on the plurality of image features of the image in response to the receiving the input (0017, line 1-4, 0049, fig 2,  0062, line 1-3 -  Sun teaches classification such as type, class, a group and category of each image object based on image feature map, it is noted that Sun supports machine learning module processing and extraction of images corresponds to object data or object category, location, and like);
 	“media content based on the category and the input context” (0073, fig 4, line 1-5,0075 – Sun teaches media object categories including image feature map)  ; and
 	causing display of a presentation of the collection of media content at the client device (fig 3,0058 – Sun teaches input mages displayed) .  It is however, noted that Sun does not disclose “curating a collection of media”.  On the other hand, Canan disclosed “curating a collection of media” (Abstract, 0048, fig 4, Canan teaches curated images 
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate image curation of Canan into users of Sun et al., because that would have allowed users of Sun to modify and/or substitute one method over other i.e, Canan’s generating criteria to identify and organize images from various sources, particularly selected subset of images in the image layout with another one of the selected subset of images, automatically display and/or output potentially interesting images to the user (Canan: 0005, 0017, line 1-9).

As to Claim 2,10,18 Sun disclosed:
 	“identifying an object depicted in the image based on the plurality of image features” (fig 4, 0067, 0071 – Sun teaches processing input images through processing layers, obtaining feature map including object categories); and
 	“identifying the category based on the object depicted in the image” (Sun: 0073,0076).

As to Claim 3,11,19, Sun disclosed: wherein the category corresponds with one or more media tags, and the collection of media content comprises a set of media items, and the curating the collection of media content includes (0018, line 1-2 – Sun teaches class labels assigned to each of the objects in the image):
 	“accessing a media repository that comprises a plurality of media items (page 5, col 1, 0049, line 5-12 – Sun teaches ImageNet stores images corresponds to object 
 	“filtering the set of media items from the plurality of media items of the media repository, based on the one or more media tags” (0075, line 4-10).

As to Claim 4,12 Sun disclosed “wherein the method further comprises:
receiving a request to assign one or more media tags to at least a portion of the plurality of media items” (0075, 0084).

As to Claim 5,13,20 Sun disclosed
 	graphical icons (fig 3, 0068 - objects associated with images including object curves, size, resize);
 	augmented-reality media content; media overlays (0058); and 
 	auditory content (fig 3 – corresponds to visual image content).

As to Claim 6,14 Sun disclosed:
 	“generating a ranking of the collection of media content based on the 
plurality of image features and the input context” (,0053,0063 – Sun teaches generating scores associated with each object and their categories); and
 	“wherein the presentation of the collection of media content is based on the ranking of the collection of media content” (0076).


As to Claim 7,15  Canan disclosed:
 	 “receiving a selection of media content from among the presentation of the collection of media content” (fig 5, 0051); and
 	“presenting the media content at the client device based on the plurality of image features” (fig 5, 506,0050-0051).

As to Claim 8,16 Sun disclosed:
 	“identifying a first object depicted in the image based on a first subset of 
the plurality of image features” (0029-0030);
 	“identifying a second object depicted in the image based on a second subset of the plurality of image features” (0035,0046);
 	“selecting a first category that corresponds with the first object and a second category that corresponds with the second object” (0061-0063);


Conclusion

The prior art made of record
				a.  	US Pub. No.  	20170206431  
				b. 	US Pub. No. 		20140022265




 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158